                                          Case 4:21-cv-03557-KAW Document 19 Filed 07/21/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         KEYHAN MOHANNA,
                                   7                                                          Case No. 4:21-cv-03557-KAW
                                                        Plaintiff,
                                   8                                                          ORDER REGARDING UNUSABLE
                                                 v.                                           CHAMBERS COPIES
                                   9
                                         WILMINGTON SAVINGS FUND                              Re: Dkt. No. 16
                                  10     SOCIETY FSB,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          PLEASE TAKE NOTICE that the chambers copy of Defendant’s Request for Judicial

                                  14   Notice was submitted in a format that is not usable by the court.

                                  15          The chambers copy is not usable because it

                                  16          [ ]     consists of a stack of loose paper wrapped with a rubber band;

                                  17          [ ]     consists of a stack of loose paper fastened with a binder clip or a paper clip;

                                  18          [ ]     is too thick to permit secure fastening with a staple, and is fastened with a

                                  19                  brad-type fastener that is too short for the thickness of the document;

                                  20          [x]     has no tabs for the voluminous exhibits;

                                  21          [ ]     includes exhibits that are illegible;

                                  22          [ ]     includes exhibits that are unreadable because the print is too small;

                                  23          [ ]     includes text and/or footnotes in a font smaller than 12 point;

                                  24          [ ]     includes portions or exhibits that are redacted because the submitting party

                                  25                  has requested leave to file those portions under seal; or

                                  26          [ ]     is not usable for another reason –

                                  27

                                  28
                                          Case 4:21-cv-03557-KAW Document 19 Filed 07/21/21 Page 2 of 2




                                   1          The paper used for the above-described chambers copy has been recycled by the court.

                                   2   Defendant shall submit a chambers copy in a format that is usable by the court no later than July

                                   3   26, 2021.

                                   4          IT IS SO ORDERED.

                                   5   Dated: July 21, 2021

                                   6                                                  ______________________________________
                                                                                      KANDIS A. WESTMORE
                                   7                                                  United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
